Civil action to recover damages for an alleged negligent injury sustained by the plaintiff while in the discharge of his duties as an employee of the defendant Southern Railway Company.
From a judgment of nonsuit entered at the close of plaintiff's evidence, plaintiff appeals.
The Court being evenly divided in opinion — the death of ChiefJustice Clark leaving only four members present — the judgment of the lower court is affirmed, and stands as the decision in this case without becoming a precedent. Miller v. Bank, 176 N.C. 152; Durham v. R. R.,113 N.C. 240.
Affirmed.